DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,343,962 A1 hereinafter ‘962.

Regarding claims 1, 8, 12, and 13 – ‘962 discloses transmitting a tethering request for setting up a tethering cell over at least one communications network to at least one tethering terminal device capable of setting up a tethering cell, refer to Figure 6 and paragraphs [0018], [0061], [0073], [0089], [0090].

accessing, in response to discovering a tethering cell provided by a tethering terminal device of said at least one tethering terminal device, the tethering cell, refer to paragraphs [0015], [0024], [0116], and claim 1.
Regarding claims 3 and 15 – ‘962 discloses maintaining, in a memory of the terminal device, information on a second set of one or more tethering terminal devices capable of setting up a tethering cell and configured to accept tethering requests from the terminal device, wherein said information on the second set comprises, for each tethering terminal device in the second set, at least contact information enabling the terminal device to communicate with said tethering terminal device over said at least one communications network, refer to paragraphs [0063], [0073], [0094], [0095]. 
selecting, before the transmitting of the tethering request, said at least one tethering terminal device, at least in part, from the one or more tethering terminal devices in the second set, refer to paragraphs [0102], [0103].
Regarding claims 5, and 17 – ‘962 discloses the device to transmit the tethering request as one of a short message service, SMS, message, an e-mail and a message of a dedicated messaging application or service, refer to Figure 3 and paragraphs [0014], [0042], [0070], [0076], [0090], [0112].
Regarding claims 6 and 18 – ‘962 discloses the tethering request comprises information on a current location of the terminal device for evaluating whether the terminal device is in range for tethering or configuration information for setting up a tethering cell, refer to paragraphs [0009], [0027], [0029], [0030].
Allowable Subject Matter

Claims 2, 4, 7, 9-11, 14, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3, 5, 6, 8, 12, 13, 15, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/20/20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Golshenas et al. (US 2018/0359369 A1) discloses methods and systems for controlled distribution of data transfer capacity between mobile devices
Hankinson et al. (US 2013/0254264 A1) discloses tethering method, computing devices, system and software.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
18 February 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465